UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6568



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANAH D. DIGGS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-01-02)


Submitted:   July 28, 2004                 Decided:   August 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danah D. Diggs, Appellant Pro Se. Robert Lucas Hobbs, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Danah    D.    Diggs    appeals      the   district   court’s   orders

denying her motion for downward departure and motion to correct

sentence.     We dismiss the appeal as duplicative because this court

disposed of prior appeals from these same orders.                       See United

States v. Diggs, No. 04-6193(L), 2004 WL 542478 (4th Cir. Mar. 19,

2004) (unpublished).              We dispense with oral argument because the

facts   and    legal    contentions        are     adequately   presented     in   the

materials     before        the    court   and     argument   would   not    aid   the

decisional process.



                                                                            DISMISSED




                                           - 2 -